



Exhibit 10.01
                        
2550 Garcia Avenue
Mountain View, CA 94043


650-944-3840
intuit.com








November 15, 2018 


Sasan Goodarzi


 
Dear Sasan,
 
Congratulations on your promotion to President and Chief Executive Officer at
Intuit (also referred to as the “Company”). We look forward to your continued
leadership.


The terms of your employment as a result of your promotion are as follows.
 
Promotion Date
You will become Intuit’s President and Chief Executive Officer,
effective January 1, 2019 (the “Promotion Date”) and continuing thereafter until
termination pursuant to the Severance provisions set forth below. During your
term as President and Chief Executive Officer you will be appointed to Intuit’s
Board of Directors, subject to the rights of Intuit’s stockholders to elect
directors at each annual meeting. You will report to the Board of Directors of
Intuit (the “Board”). You will be expected to devote your full working time and
attention to the business of Intuit, and you will not render services to any
other business (other than your existing service on the Board of Directors of
Atlassian) without the prior approval of the Board of Directors or, directly or
indirectly, engage or participate in any business that is competitive in any
manner with the business of Intuit. You will also be expected to comply with and
be bound by the Company’s operating policies, procedures and practices that are
from time to time in effect during the term of your employment.
 
Salary
Effective as of your Promotion Date, your annual salary will be increased to US
$1,000,000.00 (less applicable withholdings), pending continued employment.
 
Bonus
Your annual performance bonus for the Company’s 2019 fiscal year will be
determined pursuant to Intuit’s Senior Executive Incentive Plan (“SEIP”), a cash
incentive compensation program. Your incentive will be prorated based on your
Promotion Date. Payouts under the SEIP are tied to the achievements of Intuit
and individual performance and are made to individuals who are employed on the
last day of the fiscal year. The actual amount of your award, if any, will be
determined in accordance with the terms and conditions outlined in the SEIP plan
document.
 
Your new target percentage under the SEIP will be 150% of your annual salary.
 
Severance
Upon termination of your employment with Intuit for any reason, you will receive
payment for all unpaid salary to the date of your termination of employment; and
your benefits will be continued under Intuit’s then existing benefit plans and
policies for so long as provided under the terms of such plans and policies and
as required by applicable law. Pursuant to Intuit’s executive vacation policy,
you will not accrue any vacation





--------------------------------------------------------------------------------





during your employment and therefore you will not be eligible for payout of
unused vacation upon your termination.
Under certain circumstances, you will also be entitled to receive severance
benefits as set forth below, but you will not be entitled to any other
compensation, award or damages with respect to your termination of employment.
All severance benefits shall be paid in a manner consistent with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and other Treasury Department guidance
thereunder as then in effect. If Intuit determines that any severance benefits
to be provided to you are or may become subject to the additional tax under
Section 409(a)(1)(B) of the Code (“Section 409A Taxes”) if provided at the time
otherwise set forth below, then such payments will be delayed until the date
that is six months after the date of your “separation from service” (as such
term is defined under Section 409A of the Code) with the Company, or such
shorter period that, as determined by Intuit, is sufficient to avoid the
imposition of Section 409A Taxes.
1.
In the event of your Voluntary Termination or Termination for Cause, you will
not be entitled to any severance benefits.

2.
In the event of your Involuntary Termination, Termination without Cause or
Termination Following a Change in Control, conditioned upon your execution of a
general release and waiver of claims (using Intuit’s standard form of release in
connection with a termination of employment) against Intuit, its officers and
directors and your satisfying all conditions to make the release effective and
irrevocable within 21 days after the date of such termination of employment, you
will also be entitled to a single lump sum severance payment equal to twelve
(12) months of your then current annual base salary and 100% of your target
bonus for the then current fiscal year (less applicable deductions and
withholdings), payable on the 30th day following such termination of employment.

If your severance and other benefits provided for in this Section or otherwise
constitute “parachute payments” within the meaning of Section 280G of the Code
and, but for this Section, would be subject to the excise tax imposed by Section
4999 of the Code, then such severance and other benefits will be payable, either
in full or in such lesser amount as would result, after taking into account any
applicable federal, state and local taxes and the excise tax imposed by Section
4999 of the Code, in your receipt on an after-tax basis of the greater amount of
severance and other benefits.
Nothing in this section changes the at-will nature of your employment as
described further below.
Definitions


“Cause” means: (i) gross negligence or willful misconduct in the performance of
your duties to Intuit (other than as a result of a disability) that has resulted
or is likely to result in substantial and material damage to Intuit, after a
written demand for substantial performance is delivered to you by the Board
which specifically identifies the manner in which you have not substantially
performed your duties and you have been provided with an opportunity of not less
than 30 days to cure any alleged gross negligence or willful misconduct; (ii)
commission of any act of fraud with respect to Intuit; or (iii) conviction of a
felony or a crime involving moral turpitude causing material harm to the
business and affairs of Intuit. No act or failure to act by you shall be
considered “willful” if done or omitted by you in good faith with reasonable
belief that your action or omission was in the best interests of Intuit.
“Change in Control” means the effective date upon which (i) any person or entity
becomes the beneficial owner, directly or indirectly, of securities of Intuit
representing fifty percent (50%) of the total voting power of all its then
outstanding voting securities, (ii) a merger or consolidation of Intuit in which
its outstanding voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all outstanding voting securities
of the surviving entity immediately after the merger or consolidation, (iii) a
sale of substantially all of the assets of Intuit or a liquidation or
dissolution of Intuit, or (iv) individuals who, as of the Promotion Date,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board;





--------------------------------------------------------------------------------





provided that any individual who becomes a director of Intuit subsequent to the
Promotion Date, whose election, or nomination for election by Intuit
stockholders, was approved by the vote of at least a majority of the directors
then in office shall be deemed a member of the Incumbent Board.
“Good Reason” means (i) a reduction in your title or a material reduction in
your duties or responsibilities that is inconsistent with your position as
President and Chief Executive Officer such that you no longer report directly to
the Board of Directors, without your written consent; (ii) any reduction in your
base annual salary or target bonus opportunity (other than in connection with a
general decrease in the salary or target bonuses for all officers of Intuit)
without your written consent; (iii) a material breach by Intuit of its
obligations hereunder; (iv) failure of any successor to assume this agreement;
or (v) a requirement by Intuit, without your prior written consent, that you
relocate your principal office to a facility more than 50 miles from Intuit’s
current Mountain View offices; provided that (A) you notify Intuit in writing of
any alleged act or omission that you believe provides you with the ability to
resign for “Good Reason” and Intuit fails to substantially cure such violation
within thirty (30) days of the date that you deliver notice, and (B) if Intuit
fails to substantially cure such violation, you resign for Good Reason no later
than thirty (30) days following the expiration of such cure period.
“Involuntary Termination” is your termination of your employment upon written
notice to the Company at any time for Good Reason.
“Termination following a Change in Control” is the termination of your
employment during the one year following a Change in Control because of an
Involuntary Termination or a Termination Without Cause.
“Termination for Cause” means the Company’s termination of your employment by
written notice at any time after a finding of Cause.
“Termination Without Cause” means the Company’s termination of your employment
by written notice at any time without a finding of Cause.
“Voluntary Termination” is your termination of your employment upon written
notice to the Company at any time without Good Reason.


Share Ownership
As President and CEO, you will continue to participate in Intuit’s Share
Ownership Program, as set forth in Intuit’s Corporate Governance Principles. The
current minimum stock ownership requirement applicable to the CEO role is equal
to 10 times your base salary.


Other Benefits
You will continue to be eligible for the normal health insurance, 401(k),
employee stock purchase plan, nonqualified deferred compensation plan,
management stock purchase program and other benefits offered to all Intuit
senior executives.


Please visit www.intuitbenefits.com for details that will apply to you. 


Vacation
As an executive at Intuit, you will continue to be exempt from the normal limits
on vacation as defined in Intuit’s standard policy and you will not accrue paid
vacation time or floating holidays.  It is expected that you will take paid time
off as needed and in your reasonable determination.


Terms and Conditions
Your employment with Intuit continues to be at-will in nature and can be
terminated at any time for any reason or no reason by yourself or by Intuit.
This at-will employment relationship can only be modified in a writing signed by
the Chairman of Intuit’s Board of Directors.







--------------------------------------------------------------------------------





This agreement supersedes any prior offer letter or employment agreement between
you and Intuit, provided that the terms of your employment remain subject to
Intuit’s standard policies and procedures, as well as the terms of any other
agreement that you and Intuit have entered into, including but not limited to
the Employee Intellectual Property Assignment and Confidentiality Agreement you
are entering into simultaneously herewith. Please review these terms to make
sure they are consistent with your understanding. If so, please sign and date
this letter in the place indicated below and return the signed document to Laura
Fennell.


If you have any questions about this offer, please contact me.
 


Sincerely,
 
/s/ BRAD SMITH
 
Brad D. Smith
Chairman and Chief Executive Officer
 


Accepted: /s/ SASAN GOODARZI
 
Date: 11/15/2018 







